229 F.3d 659 (7th Cir. 2000)
United States of America, Plaintiff-Appellee,v.Cortez Rhodes, Defendant-Appellant.
No. 00-1362
In the  United States Court of Appeals  For the Seventh Circuit
Argued September 25, 2000Decided October 13, 2000

Appeal from the United States District Court  for the Northern District of Illinois, Eastern Division.  No. 99 CR 141--Joan B. Gottschall, Judge.
Before Flaum, Chief Judge, and Easterbrook and Diane  P. Wood, Circuit Judges.
Easterbrook, Circuit Judge.


1
Two of the three  issues raised in Cortez Rhodes's appellate brief  were withdrawn in his reply brief. The only  argument still requiring resolution is the claim  that the district judge abused her discretion in  admitting evidence that Rhodes possessed a pellet  gun when arrested and had carried other weapons  before.


2
Rhodes stood trial on charges of importing and  conspiring to distribute cocaine. Testifying in  his own defense, Rhodes denied all important  elements of the accusation against him. On cross-  examination the prosecutor asked Rhodes whether  he owned the pellet gun found under his bed at  the time of his arrest and whether he had carried  a .38 semiautomatic handgun shortly before his  arrest. After objections to these questions were  overruled, Rhodes gave affirmative answers. He  contends on appeal that the district judge should  have excluded the evidence under Fed. R. Evid.  403 to avoid a risk of prejudice exceeding the  probative force of the evidence; his brief also  suggests that evidence of weapon possession and  ownership was excludable under Fed. R. Evid.  404(b) as proof of other bad acts offered to show  a propensity to commit crimes. But neither Rule  403 nor Rule 404(b) was mentioned in the district  court. Instead Rhodes's objection was based on  Fed. R. Evid. 402: he argued that gun ownership  is not relevant to the charges. This is the  ground on which his appeal must be evaluated.  Fed. R. Evid. 103(a)(1).


3
Evidence is relevant whenever it has "any  tendency to make the existence of any fact that  is of consequence to the determination of the  action more probable or less probable than it  would be without the evidence." Fed. R. Evid.  401. Guns are among the tools of the drug trade.  See United States v. Wyatt, 102 F.3d 241, 248  (7th Cir. 1996). To make a charge less  believable, a person charged with distributing  cocaine could offer into evidence the fact that  he did not own or carry guns, just as he could  offer evidence that he did not own scales or  possess any drug paraphernalia. A person who  lacks wrenches probably is not a plumber; a  person who lacks scales and guns is less likely  to be a drug dealer (all other things equal) than  one who possesses these items. Evidence relevant  to undercut a charge is no less relevant to  bolster it; the standard under Rule 401 is  symmetric. This is clear for wrenches; even  though most wrench owners are not plumbers,  ownership of wrenches still would help a jury  decide whether the person is a plumber. Equally  so with guns and drugs, even though most gun  owners are not drug dealers. That one of Rhodes's  guns fired pellets rather than bullets does not  defeat relevance; weapons may be used to  intimidate as well as to kill, and the gun found  under the bed may have been able to fulfil that  function. See McLaughlin v. United States, 476  U.S. 16 (1986).


4
Evidence of handgun ownership also carries a  potential for unfair prejudice and therefore may  be excluded under Rule 403 even if it is  relevant. (Exclusion of these weapons under Rule  404(b) would not have been appropriate, however;  the evidence was offered to prove that Rhodes  committed the crimes with which he was charged,  not that he had committed some other crime in the  past or had a propensity to violate the law.)  Rule 403 permits the district judge to exercise  discretion about the likely net effects of the  evidence. But in this case the judge was not  asked to exercise discretion; she was asked to  make a simple relevance decision. Evidence need  not be powerful to be relevant; "any tendency" is  enough. The district judge did not abuse her  discretion in handling the only question she was  asked to decide, and the implicit resolution of  the Rule 403 balancing cannot be deemed plain  error under Fed. R. Evid. 103(d).

Affirmed

5
Diane P. Wood, Circuit Judge, concurring in the  result.


6
While I concur in the result of this  opinion, I cannot agree with the reasoning of the  majority. The record in this case indicates to me  that Rhodes did enough at trial to preserve his  objection under Fed. R. Evid. 404(b). On the  merits, I do not believe the government satisfied  its burden to establish the admissibility of the  gun evidence under that rule. I further believe  that under the circumstances presented here, the  district court's decision to admit it was an  abuse of discretion. Nonetheless, based on the  other evidence produced at trial and the minor  role played by the gun evidence in the  government's case, I find that the error  committed by the district court in admitting the  evidence was harmless. I explain these points  briefly below.


7
First, I do not read the trial record as  showing that Rhodes failed to preserve the Rule  404(b) objection. He clearly disputed the  government's "tools of the trade" justification  for the admission of the pellet gun and pistol  evidence. This objection was enough to call to  the district court's attention rulings like the  one in United States v. Johnson, 137 F.3d 970,  975 (7th Cir. 1998), and the fact that the basis  for the objection was Rule 404(b).


8
Second, and more importantly, I do not agree  with the logic of the opinion to the extent it  suggests this evidence was relevant under Rule  402 (and thus usable by the government) because  its absence would have been equally relevant and  usable for the defendant. Just because the  contemporaneous presence of guns might make it  more likely that the person was engaged in drug  dealing (as opposed to simple possession for  personal use, for example), I disagree that the  absence of guns would help to exonerate the  person. In fact, if a drug defendant wanted to  introduce evidence that the police did not find  any guns when they searched his residence as a  way of showing that he was not a participant or  a dealer, I think the government would probably  have a very good Rule 402 objection. Guns are not  like the wrenches the majority mentions for the  plumber. Nor are they like scales and other  paraphernalia specialized to the drug trade. In  my view, a better analogy might be to a knitted  ski mask. If, while investigating a convenience  store robbery (assuming no videotapes or evidence  showing what the robber used), the police found  a ski mask, the government could introduce it to  show that this was something the robber used to  conceal his identity. But it would mean  absolutely nothing if the police searched  someone's residence and did not find any ski  masks. Lots of people never own a ski mask, and  hence the absence of one tells us nothing. (To  use the language of Rule 401, the absence of a  gun or of a ski mask does not "make the existence  of any fact that is of consequence to the  determination of the action more probable or less  probable than it would be without the evidence.")


9
Since I do not agree that the defendant could  use the absence of guns, I do not see this as the  symmetrical situation the majority describes it  to be. This takes me back to the original point,  which is whether this was proper evidence under  Rule 404(b). I believe we can review that point  directly, rather than under the plain error  doctrine, because Rhodes adequately preserved his  objection under Rule 404(b) (even if he did not  preserve the Rule 403 point). On the merits, the  government has shown nothing that persuades me  that it was using the gun evidence to prove  anything other than propensity.


10
Even if the admission of the gun evidence was  an abuse of discretion, however, an evidentiary  error like this can be harmless. See, e.g.,  United States v. Jarrett, 133 F.3d 519, 529 (7th  Cir. 1998). Here, I think it was. The prosecution  did not paint Rhodes to be the "gun toting  gangster" that appellate counsel is worried  about. To the contrary, the government took a  fairly low-key approach to this evidence. It  backed off this line of questioning right away  when Rhodes denied carrying a gun during the  conspiracy, and it never returned to the issue  during the presentation of the evidence. Apart  from the gun evidence, the government's case was  quite strong. On the record as a whole, I am  confident that the error was a harmless one under  the standards of Fed. R. Crim. P. 52(a).


11
I therefore concur in the result reached by the  majority.